      Case 1:18-cv-02888-DC Document 10 Filed 07/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :

             - against -               :          ORDER
                                                  13 Cr. 280 (DC)
MAXO JEAN,                             :          18 Civ. 2888 (DC)

                     Defendant.        :

- - - - - - - - - - - - - - - - - -x

DENNY CHIN, Circuit Judge:

          Defendant Maxo Jean, currently incarcerated in

Philipsburg, Pennsylvania and proceeding pro se, moves pursuant

to 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence entered in the underlying criminal case.        For the

reasons set forth below, the Court transfers this matter to the

United States Court of Appeals for the Second Circuit.

          In his submission, Jean argues that his sentence

should be vacated because there is no record that the grand jury

that indicted him was comprised of 12 or more members and

therefore did not comply with the Fifth Amendment.         I previously

denied a § 2255 motion filed by Jean, see United States v. Jean,

No. 13-cr-280 (DC), 2018 WL 4771530, at *1 (S.D.N.Y. Oct. 3,

2018), and I reaffirmed that decision on January 23, 2020, see

Crim. Dkt. No. 97; Civ. Dkt. No. 9.
         Case 1:18-cv-02888-DC Document 10 Filed 07/22/20 Page 2 of 2



            A defendant needs permission from the Circuit court to

file a successive § 2255 motion.          See 28 U.S.C. § 2255(h).      In

the interest of justice, the Court transfers this matter to the

United States Court of Appeals for the Second Circuit to decide

whether to grant Jean leave to file another successive § 2255

motion.    See 28 U.S.C. § 1631; see also Liriano v. United

States, 95 F.3d 119, 122-23 (2d Cir. 1996).          This order closes

this action.     If the Court of Appeals authorizes Jean to file a

successive motion, he shall move to reopen this case under the

civil docket number.

            As the motion makes no substantial showing of a denial

of a constitutional right, a certificate of appealability will

not issue.     See 28 U.S.C. § 2253.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of an appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

            SO ORDERED.

Dated:      New York, New York
            July 22, 2020

                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting By Designation


                                      2
